Citation Nr: 0418665	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1962 to March 
1969.  He died in December 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case for additional development in 
July 2001.  On return from the RO, in a November 2002 
decision, the Board denied service connection for sarcoidosis 
for the purpose of accrued benefits.  The appellant appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an April 2003 Order, the Court vacated 
the decision and remanded the matter to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  

In November 2003, the Board remanded the case to the RO to 
take action to comply with the VCAA's notice requirements.  
The case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 
2.  The veteran died in December 1999, while a claim for 
service connection for sarcoidosis was pending at the time of 
his death; the appellant filed a claim for accrued benefits 
in connection with this claim within one year of the 
veteran's death.

3.  The evidence of record at the time of the veteran's death 
weighs against a conclusion that the veteran suffered from 
sarcoidosis that was etiologically related to in-service 
symptomatology or pathology.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
sarcoidosis for the purpose of accrued benefits are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, referenced above, was enacted during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, the VCAA eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.    

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in August 2001 and December 2003, 
the RO advised the appellant of the evidence needed to 
substantiate her claim.  In addition, the December 2003 
letter specifically explained what evidence VA was 
responsible for obtaining and what information or evidence 
the appellant was required to provide.  In addition, 
supplemental statements of the case dated in July 2002 and 
May 2004 include the text of the regulation that implements 
the VCAA notice and assistance provisions.  Therefore, the 
Board is satisfied that the RO has provided all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received the appellant's claim in April 2000 and 
adjudicated the claim in May 2000 and September 2000, prior 
to the enactment of the VCAA, such that providing notice of 
VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the appellant has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the appellant and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b)(1) and request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the December 2003 VCAA notice letter 
to the appellant does not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  That letter specifically identified 
certain evidence that the RO would secure.  It also asked the 
appellant to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence she wanted the RO to secure.  In addition, the 
letter asks the appellant to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the appellant.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
appellant, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, records of VA 
medical treatment and examinations, and private medical 
evidence, including the report of the veteran's autopsy.  The 
appellant submitted the private medical evidence after the 
veteran's death.  The Board emphasizes that by law and 
regulation, evidence considered in a claim for accrued 
benefits is limited to evidence on file, either actually or 
constructively, at the time of the veteran's death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Hayes v. Brown, 
4 Vet. App. 353, 360 (1993).  Thus, the extent to which 
additional development may be accomplished in order to assist 
the appellant is necessarily limited.  The Board observes 
that in a February 2004 statement, the appellant asked VA to 
obtain the actual chest X-ray films and pathology slides from 
the veteran's evaluation for sarcoidosis in service.  As 
reflected in the July 2004 report of contact, Board personnel 
ascertained that no tissue sample had been retained at the 
Armed Forces Institute of Pathology.  In addition, it was 
learned that the Orlando Air Force Base, where the veteran 
was hospitalized in service, was closed in 1999, such that 
there was no possibility of obtaining any X-ray films of 
pathological specimens.  Thus, the Board finds that all 
reasonable efforts to assist the appellant have been made.   

The Board is also satisfied as to compliance with its 
instructions from the Board's prior remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  There are some disabilities, including sarcoidosis, 
for which service connection may be presumed if the disorder 
is manifested to a degree of ten percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 495 (1992).

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. 5121(a); C.F.R. 
3.1000(a).  But see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 
38 U.S.C. § 5121(a) to repeal the two-year limit on accrued 
benefits for deaths occurring on or after December 16, 2003).   

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

With the above legal criteria in mind, the relevant evidence 
will be summarized.  A February 1966 chest X-ray revealed a 
bilateral hilar adenopathy.  Shortly thereafter in April 
1966, the veteran underwent hospitalization, at which time 
the diagnosis was bilateral hilar lymphadenopathy.  A biopsy 
revealed reactive hyperplasia.  Although sarcoidosis was 
suspected, the biopsy results were not consistent with 
sarcoidosis.  It was noted that the veteran was completely 
asymptomatic during this hospitalization, and it was 
indicated that no disease was found.

An August 1966 X-ray demonstrated hilar and mediastinal 
adenopathy with a "particularly prominent" right pare-
tracheal node.  Comparison with previous films showed 
"perhaps slight decrease in size of the hilar nodes but the 
overall appearance is essentially unchanged."  No further 
significant treatment for a lung disorder during service was 
demonstrated, and the veteran did not report that he was 
having any symptomatology attributed to sarcoidosis on a 
medical history completed in conjunction with his February 
1969 separation examination.  The separation examination does 
not contain any clinical findings consistent with 
sarcoidosis.

The first post-service clinical evidence of record consisted 
of a clinical report dated in August 1996 reflecting testing 
for bilateral carpal tunnel median nerve compression.  
Nothing in the record at the time of the veteran's death 
suggests continuity of significant lung symptomatology 
following service, although references to a "history" of 
sarcoidosis are included in the reports of treatment for 
various orthopedic and neurologic complaints in the few years 
prior to the veteran's death.

Also included in the post-service evidence are reports from 
VA examinations conducted in January 1999.  The physician who 
conducted one of these examinations indicated that he had 
reviewed the veteran's claims file prior to the examination.  
At the time of this examination, the veteran reported several 
complaints, to include sensory problems and pain in his 
extremities, loss of libido and erectile dysfunction, chronic 
fatigue, insomnia and uncontrolled anger, which he attributed 
to a "past diagnosis" of sarcoidosis.  Upon physical 
examination, the cranial nerves were intact; the motor 
examination showed no evidence of atrophy or abnormalities of 
tone; and muscle strength was "5/5" in all the tested 
muscle groups.  The sensory examination showed subjective 
complaints of decreased pinprick and light touch of the feet 
bilaterally, and the veteran reported some pain in the palm 
of the right hand.  There were no other significant objective 
findings shown upon examination.

Following the January 1999 examination referenced above, the 
examining physician observed as follows: "Although 
sarcoidosis can present with peripheral nervous system 
syndrome, this is usually manifested by proximal weakness 
myopathy as well as evidence of mononeuritis multiplex, 
polyneuropathy, Guillain-Barre syndrome or polyradicular 
neuropathy.  I find no evidence on examination to support 
peripheral sarcoidosis."  This physician also stated there 
had been "resolution" of the veteran's hilar adenopathy on 
his most recent chest X-ray (which was conducted on January 
16, 1999).  He concluded that the veteran's complaints were 
most consistent with chronic depression and recommended the 
prescription of an antidepressant.

Another VA examination conducted in January 1999 showed the 
veteran describing shortness of breath and dyspnea with very 
little exertion.  Pertinent findings included clear lungs to 
auscultation bilaterally with no crackles, rhonchi or 
wheezes.  Normal lung expansion and fremitus was observed.  
The remaining examination was essentially negative.  The 
physician who conducted this examination indicated that the 
service medical records were not reviewed, and that the 
history was limited to that which was provided by the 
veteran.  In this regard, the veteran informed the veteran 
that a biopsy in service had demonstrated sarcoidosis, and 
that this condition had been diagnosed during service.  The 
impression following this examination was questionable 
history of sarcoidosis, and that the service medical records 
would have to be reviewed to confirm the diagnosis.

In December 1999, the veteran was involved in an automobile 
accident and sustained injuries so severe as to result in his 
death.  The autopsy findings included "non-caseating 
pulmonary granulomata consistent with medical history of 
pulmonary sarcoidosis."  Subsequent to the veteran's death, 
S. Ali Safdar, M.D., submitted a statement dated in July 2000 
that in pertinent part included his impression that the 
veteran may have had sarcoidosis in the 1960s.  In addition, 
Richard L. Rutherford, M.D, submitted a statement dated in 
January 2001 indicating that, based on his review of the 
medical records and postmortem examination, the veteran had 
sarcoidosis at the time of his death and "at least as far 
back as 1966."

With regard to the evidence that was requested by the Board 
in its July 2001 remand, the additional VA outpatient 
treatment records received reflect treatment for psychiatric, 
orthopedic and genitourinary complaints, but do not reflect 
treatment for a lung disorder or a diagnosis of sarcoidosis.  
An October 20, 1999, outpatient treatment report did indicate 
the veteran was referred to a pulmonary clinic, but there is 
no record indicating that this appointment was fulfilled 
prior to the veteran's death in December 1999.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that a claim for service 
connection for sarcoidosis was pending at the time of his 
death, and the appellant filed a timely claim for accrued 
benefits in connection with this claim within one year of the 
veteran's death.  However, the Board must regretfully note 
that the private clinical evidence not of record at the time 
of the veteran's death suggesting the presence of sarcoidosis 
may not be considered under the legal provisions applicable 
to claims, as in the instant case, for accrued benefits.  38 
U.S.C.A. 5121(a); C.F.R. 3.1000(a).  The Board is bound by 
these criteria, and a review of the other potentially 
applicable laws and regulations does not reveal a provision 
under which this evidence may be considered.  
38 U.S.C.A. § 7104(c).  As for the evidence that was of 
record at the time of the veteran's death, the Board has 
determined that the weight of the "negative" evidence 
exceeds that of the "positive."  Accordingly, the claim 
must be denied.  Gilbert, 1 Vet. App. at 55.

As support for the conclusion above, the Board notes that 
while it has considered the "positive" evidence represented 
by assertions of the veteran prior to his death linking 
sarcoidosis to service, the record prior to his death did not 
contain the necessary "supporting clinical evidence" to 
attach any significant probative value to this evidence.  
Espiritu, 2 Vet. App. at 495.  In this regard, although one 
of the VA examinations conducted in January 1999 suggested 
the possibility of the presence of sarcoidosis, and some of 
the clinical reports prior to the veteran's death included 
references to sarcoidosis "by history," these observations 
were based on the inaccurate premise supplied by the veteran 
that the service medical records, to include by biopsy, had 
definitively demonstrated the presence of sarcoidosis.  Such 
evidence has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

Moreover, the opinion following the January 1999 VA 
examination that did include review of the claims file was 
that there was no evidence of peripheral sarcoidosis.  This 
opinion is support by the additional "negative" objective 
evidence of record, to include the negative separation 
examination, the paucity of evidence showing continuity of 
symptomatology following service, the January 1999 chest X- 
ray interpretation that there was "resolution" of the 
veteran's hilar adenopathy, and the fact that the examination 
of the lungs most proximate to the veteran's death showed 
normal expansion and clear auscultation bilaterally with no 
crackles, rhonchi or wheezes.  In short, therefore, the Board 
finds that the weight of the clinical evidence is against a 
conclusion that there was present prior to the veteran's 
death any pathology which could be attributed to the 
sarcoidosis claimed to have been incurred in service.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for sarcoidosis for the purpose of accrued 
benefits is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



